UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54014 VistaGen Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 384 Oyster Point Boulevard, No. 8 South San Francisco, CA 94080 (Address of principal executive offices including zip code) (650) 244-9997 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of November 7, 2011, 16,074,220 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. Table of Contents VistaGen Therapeutics, Inc. Quarterly Report on Form 10-Q for the Quarter Ended September 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2011 and March31, 2011 1 CondensedConsolidated Statements of Operations for the three and six months ended September 30, 2011 and 2010 2 CondensedConsolidated Statements of Cash Flows for the six months ended September 30, 2011 and 2010 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1A. Risk Factors 23 Item6. Exhibits 23 SIGNATURES 24 -i- Table of Contents PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March31, (Unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Unbilled contract payments receivable Prepaid expenses Total current assets Property and equipment, net Security deposits and other assets Total assets $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Notes payable and accrued interest Notes payable and accrued interest to related parties Put option and note term extension option liabilities - Capital lease obligations Non-interest bearing promissory notes, net, including $525,000 to related parties - Deferred revenues Convertible promissory notes, including $947,368 to related partiesat March 31, 2011- current portion Accrued interest on convertible promissory notes Total current liabilities Non-current liabilities: Notes payable and accrued interest Notes payable and accrued interest to related parties Convertible promissory notes, net of current portion - Accrued interest on convertible promissory notes - Accrued officers’ compensation Capital lease obligations - Accounts payable - Warrant liability - Total non-current liabilities Total liabilities Commitments and contingencies Preferred stock, no par value;no shares authorized at September 30, 2011; 20,000,000shares authorized at March 31, 2011; no shares issued and outstanding at September 30, 2011;2,884,655 shares issued and outstanding at March 31, 2011 - Stockholders’ deficit: Common stock, $0.001 par value; 400,000,000 shares authorized; 15,241,904 and 5,241,110shares outstanding at September 30, 2011 and March 31, 2011, respectively Additional paid-in capital Notes receivable from sale of common stock to others at September 30, 2011 and torelated parties upon exercise of options and warrants at March, 31, 2011 ) ) Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities, preferred stock and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) May26, 1998 (Inception) Three Months Ended Six Months Ended Through September 30, September 30, September 30, 2011 Revenues: Grant revenue $ Collaboration revenue - Other - Total revenues Operating expenses: Research and development Acquired in-process research and development - General and administrative Total operating expenses Loss from operations ) Other expenses, net: Interest expense, net ) Change in put and note extension option andwarrant liabilities - ) Other income - Loss before income taxes ) Income taxes - ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average shares used in computingbasic and diluted net loss per common share See accompanying notes to condensed consolidated financial statements. -2- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Period From May26, 1998 (Inception) Six Months Ended Through September 30, September 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Acquired in-process research and development - - Amortization of imputed discount on non-interest bearing notes - - Amortization of discounts on 7%, 7.5% and 10% notes Amortization of discounts on Platinum Notes Amortization of discounts on August 2010 Short-Term Notes Change in put and note term extension option and warrant liabilities ) ) Stock-based compensation Fair value of SeriesC preferred stock, common stock, and warrants granted for services - Consulting services by related parties settled by issuing promissory notes - - Gain on sale of assets - - ) Changes in operating assets and liabilities: Unbilled contract payments receivable ) ) ) Prepaid expenses and other current assets ) Security deposits and other assets - ) Accounts payable and accrued expenses Deferred revenues ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of equipment, net ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants, including units - Net proceeds from issuance of preferred stock and warrants - - Proceeds from issuance of notes under line of credit - - Proceeds from issuance of 7%note payable to Founding stockholder - - Net proceeds from issuance of 7% convertible notes - - Net proceeds from issuance of 10% convertible notes and warrants - - Net proceeds from issuance of Platinum Notes and warrants - - Net proceeds from issuance of 2008/2010 Notes and warrants - Net proceeds from issuance of 2006/2007 Notes and warrants - - Proceeds from issuance of 7%notes payable - - Net proceeds from issuance of August 2010 Short-Term Notes and warrants - Repayment of capital lease obligations ) ) ) Repayment of notes ) ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ See accompanying notes to condensed consolidated financial statements. -3- Table of Contents VISTAGEN THERAPEUTICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.History and Organization Excaliber Enterprises, Ltd. (“Excaliber”) was organized as a Nevada corporation on October 6, 2005.VistaGen Therapeutics, Inc. (“VistaGen” or the “Company”), a biotechnology company focused on using proprietary pluripotent stem cell technology for drug rescue and cell therapy, was incorporated in California on May 26, 1998 (inception date).On May 11, 2011, Excaliber acquired all outstanding shares of VistaGen Therapeutics, Inc. (“VistaGen” or the “Company”), for 6,836,452 shares of Excaliber’s common stock (“Merger”), and assumed VistaGen’s pre-Merger obligations to contingently issue common shares in accordance with stock option agreements, warrant agreements, and a convertible promissory note.As part of the Merger, Excaliber repurchased 5,064,207 shares of its common stock from two stockholders for a nominal amount, leaving 784,500 shares of common stock outstanding at the date of the Merger.The 6,836,452 shares issued to VistaGen stockholders in connection with the Merger represented approximately 90% of the outstanding shares of Excaliber’s common stock after the Merger.As a result of the Merger, the business of VistaGen became the business of Excaliber. After the Merger: · Shawn K. Singh. J.D., Jon S. Saxe, H. Ralph Snodgrass, Ph.D., Gregory A. Bonfiglio, J.D., and Brian J. Underdown, Ph.D. were appointed as directors of Excaliber, · Stephanie Y. Jones and Matthew L. Jones resigned as officers and directors of Excaliber, · The following persons were appointed as officers of Excaliber: o Shawn K. Singh, J.D., Chief Executive Officer, o H. Ralph Snodgrass, Ph.D., President, Chief Scientific Officer, and o A. Franklin Rice, MBA, Chief Financial officer and Secretary, · Excaliber’s directors approved a two-for-one (2:1) forward stock split of Excaliber’s common stock, · Excaliber’s directors approved an increase in the shares of common stock Excaliber is authorized to issue from 200 million to 400 million shares, · Excaliber changed its name to “VistaGen Therapeutics, Inc.”, and · Excaliber adopted VistaGen's fiscal year-end of March 31, with VistaGen as the accounting acquirer. VistaGen, as the accounting acquirer in the Merger, recorded the Merger as the issuance of stock for the net monetary assets of Excaliber, accompanied by a recapitalization.This accounting for the transaction was identical to that resulting from a reverse acquisition, except that no goodwill or other intangible assets were recorded.A total of 784,500 shares of common stock, representing the shares held by stockholders of Excaliber immediately prior to the Merger, have been retroactively reflected as outstanding for all periods presented in the accompanying consolidated financial statements. Additionally, the accompanying consolidated financial statements retroactively reflect the authorized capital stock and $0.001 par value of Excaliber’s common stock, and the 2 for 1 forward stock split after the Merger. The financial statements in this report represent the activity of VistaGen (the California corporation) from May 26, 1998, and the consolidated activity of VistaGen (the California corporation) and Excaliber from May 11, 2011 (the date of the Merger). The financial statements also include the accounts of VistaGen’s wholly-owned subsidiaries, Artemis Neuroscience, Inc. (“Artemis”), a Maryland corporation, and VistaStem Canada, Inc., an Ontario corporation. -4- Table of Contents Description of VistaGen’s Business VistaGen is a biotechnology company applying human pluripotent stem cell technology for drug rescue and cell therapy. Drug rescue involves the combination of human pluripotent stem cell technology with modern medicinal chemistry to generate new chemical variants of once promising small molecule drug candidates that pharmaceutical companies have discontinued during preclinical or early clinical development due to heart or liver toxicity, despite positive efficacy data demonstrating their potential therapeutic and commercial benefits. VistaGen plans to use its pluripotent stem cell technology to generate early indications, or predictions, of how humans will ultimately respond to new drug candidates before they are ever tested in humans.In parallel with its drug rescue activities, VistaGen is funding early-stage nonclinical studies focused on potential cell therapy applications of its Human Clinical Trials in a Test Tube™ platform.  VistaGen plans to begin a Phase 1b clinical study of AV-101, a small molecule drug candidate for treatment of neuropathic pain, before the end of 2011. This study includes testing AV-101 in healthy volunteers using an often-used model of induced neuropathic pain to test if AV-101 will reduce the increased pain sensitivity associated with a small injection under the skin of capsaicin, the material found in chili peppers. Neuropathic pain, a serious and chronic condition causing pain after an injury or disease of the peripheral or central nervous system, affects approximately 1.8 million people in the U.S. alone. To date, VistaGen has been awarded over $8.9 million from the U.S. National Institutes of Health (NIH) for development of AV-101. VistaGen plans to initiate Phase 2 clinical studies of AV-101 in the fourth quarter of 2012, subject to receiving additional government or private foundation grant funding and FDA approval. The Company is in the development stage and since inception it has devoted substantially all its time and efforts to stem cell research and stem-cell based bioassay development, small molecule drug development, raising capital, creating, protecting and patenting intellectual property, and recruiting personnel. 2011 Private Placement On May 11, 2011, and immediately preceding the closing of the Merger, VistaGen sold 2,216,106 Units in a private placement for aggregate gross offering proceeds of $3,878,197, including $2,369,194 in cash, a $500,000 short-term note receivable due on September 6, 2011, cancellation of $840,000 of short-term notes maturing on April 30, 2011, a note cancellation premium of $94,500, and cancellation of $74,503 of accounts payable (“2011 Private Placement”).The Units were sold for $1.75 per Unit and consisted of one share of VistaGen's common stock and a three-year warrant to purchase one-fourth (1/4) of one share of VistaGen common stock at an exercise price of $2.50 per share.Warrants to purchase a total of 554,013 shares of VistaGen common stock were issued to the purchasers of the Units.Concurrently, VistaGen issued to its placement agent three-year warrants to purchase 114,284 shares of its common stock at $2.50 per share, and agreed to pay $200,000 in placement agent fees, $150,000 of which amount was paid on May 11, 2011.The $500,000 note receivable remains unpaid at September 30, 2011.See Note 9, Subsequent Events, regarding the restructuring of this note. Conversion of convertible promissory notes On May 11, 2011, concurrent with the Merger, holders of certain promissory notes issued by VistaGen from 2006 through 2010 converted their notes totaling aggregate principal and interest of $6,174,793 into 3,528,290 Units.These Units were the same Units issued in the 2011 Private Placement. Conversion of Preferred Stock On May 11, 2011, concurrent with the Merger, all holders of VistaGen's preferred stock converted all of their preferred shares into 2,884,655 shares of VistaGen common stock. -5- Table of Contents 2.Basis of Presentation and Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") for interim financial information and with the instructions to Form 10-Q and Rule8-03 of Regulation S-X. Accordingly, they do not contain all of the information and footnotes required for complete consolidated financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s interim financial information. The accompanying condensed consolidated balance sheet at March31, 2011 has been derived from the Company's audited consolidated financial statements at that date but do not include all disclosures required by U.S. GAAP. The operating results for the three and six months ended September 30, 2011 are not necessarily indicative of the operating results to be expected for the Company's fiscal year ending March 31, 2012 or for any other interim period or any other future year. The accompanying unaudited condensed consolidated financial statements and notes to condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended March 31, 2011 contained in its amended report on Form 8-K/A, as filed with the United States Securities and Exchange Commission on August 12, 2011. The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. As a development stage company without sustainable revenues, the Company has experienced recurring losses and negative cash flows from operations. From inception through September 30, 2011, the Company has a deficit accumulated during its development stage of $47.2 million. The Company expects these conditions to continue for the foreseeable future as it expands its Human Clinical Trials in a Test Tube™ platform and executes its drug rescue and cell therapy business programs. At September 30, 2011, the Company had $94,523 in cash and cash equivalents. (See Note 9, Subsequent Events, regarding additional capital the Company has raised through exercises of warrants to purchase shares of its common stock and the sale of additional units of its common stock since that date.)The Company does not believe that such cash and cash equivalents, including the additional cash proceeds from warrant exercises and unit sales as described in Note 9, will enable it to fund its operations through the next twelve months. The Company anticipates that its cash expenditures during the next twelve months will be approximately $7 million and it expects to meet its cash needs and fund its working capital requirements through a combination of private placements of its securities, which may include both debt and equity securities, collaborative research and development arrangements, technology license fees and government grant awards. If the Company is unable to obtain sufficient financing, it may be required to reduce, defer, or discontinue certain of its research and development activities or it may not be able to continue as a going concern entity. The accompanying condensed consolidated financial statements do not include any adjustments that might result from this uncertainty. 3.Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.Significant estimates include those relating to revenue recognition, share-based compensation, and assumptions that have been used to value previous put option, note term extension and warrant liabilities. -6- Table of Contents Revenue Recognition The Company generates revenue principally from collaborative research and development arrangements, technology access fees, and government grants. Revenue arrangements with multiple components are divided into separate units of accounting if certain criteria are met, including whether the delivered component has stand-alone value to the customer. Consideration received is allocated among the separate units of accounting based on their respective selling prices.The selling price for each unit is based on vendor-specific objective evidence, or VSOE, if available, third party evidence if VSOE is not available, or estimated selling price if neither VSOE nor third party evidence is available.The applicable revenue recognition criteria are then applied to each of the units. The Company recognizes revenue when the four basic criteria of revenue recognition are met: (1)a contractual agreement exists; (2)the transfer of technology has been completed or services have been rendered; (3)the fee is fixed or determinable; and (4)collectability is reasonably assured. For each source of revenue, the Company complies with the above revenue recognition criteria in the following manner: • Collaborative arrangements typically consist of non-refundable and/or exclusive technology access fees, cost reimbursements for specific research and development spending, and various milestone and future product royalty payments. If the delivered technology does not have stand-alone value, the amount of revenue allocable to the delivered technology is deferred. Non-refundable upfront fees with stand-alone value that are not dependent on future performance under these agreements are recognized as revenue when received, and are deferred if the Company has continuing performance obligations and has no objective and reliable evidence of the fair value of those obligations. The Company recognizes non-refundable upfront technology access fees under agreements in which it has a continuing performance obligation proportionally over the contractual performance period.Cost reimbursements for research and development spending are recognized when the related costs are incurred and when collectability is reasonably assured. Payments received related to substantive, performance-based “at-risk” milestones are recognized as revenue upon achievement of the milestone event specified in the underlying contracts, which represent the culmination of the earnings process. Amounts received in advance are recorded as deferred revenue until the technology is transferred, costs are incurred, or a milestone is reached. • Technology license agreements typically consist of non-refundable upfront license fees, annual minimum access fees and/or royalty payments. Non-refundable upfront license fees and annual minimum payments received with separable stand-alone values are recognized when the technology is transferred or accessed, provided that the technology transferred or accessed is not dependent on the outcome of the continuing research and development efforts. Otherwise, revenue is recognized over the period of the Company’s continuing involvement. • Government grants, which support the Company’s research efforts in specific projects, generally provide for reimbursement of approved costs as defined in the terms of grant awards. Grant revenue is recognized when associated project costs are incurred. Research and Development Expenses Research and development expenses include internal and external costs. Internal costs include salaries and employment related expenses of scientific personnel and direct project costs. External research and development expenses consist of sponsored stem cell research and development costs, costs associated with clinical and non-clinical development of AV-101, the Company’s lead drug development candidate, and costs related to application and prosecution of patents related to the Company’s stem cell technology, Human Clinical Trials in a Test Tube™, and AV-101. All such costs are charged to expense as incurred. -7- Table of Contents Stock-Based Compensation The Company recognizes compensation cost for all share-based awards to employees based on the grant date fair value of the award. Share-based compensation expense is recognized over the period during which the employee is required to perform services in exchange for the award, which generally represents the scheduled vesting period. The Company has no awards with market or performance conditions. For equity awards to non-employees, the Company re-measures the fair value of the awards as they vest and the resulting value is recognized as an expense during the period over which the services are performed. The Company recorded share-based compensation costs of $539,613 and $979,357 for the three and six month periods ended September 30, 2011, respectively and $406,920 and $814,995 for the three and six month periods ended September 30, 2010, respectively.The Company granted options to purchase an aggregate of 800,000 shares of its common stock at an exercise price of $1.75 per share to certain of its employees and scientific and business consultants, including members of the Company's Board of Directors and Scientific Advisory Board during the three months ended June 30, 2011. The Company granted options to certain employees and consultants to purchase an aggregate of 230,000 shares of its common stock at exercise prices ranging from $1.80 per share to $2.58 per share during the three months ended September 30, 2011.The Company granted no options during the six month period ended September 30, 2010. Comprehensive Loss There are no components of other comprehensive loss other than net loss, and accordingly the Company’s comprehensive loss is equivalent to net loss for the periods presented. Loss per Common Share Basic loss per share of common stock excludes the effect of dilution and is computed by dividing the net loss by the weighted-average number of shares of common stock outstanding for the period. Diluted loss per share of common stock reflects the potential dilution that could occur if securities or other contracts to issue shares of common stock were exercised or converted into shares of common stock. For all periods presented, potentially dilutive securities are excluded from the computation in loss periods, as their effect would be antidilutive. Potentially dilutive securities excluded from diluted net loss per common share are as follows: Number of Potentially Dilutive Shares at September 30, All series of preferred stock issued and outstanding - Shares issuable upon voluntary conversion of Platinum Note Outstanding options under 2008 and 1999 Stock Incentive Plans and 1998 Scientific Advisory Board Stock Incentive Plan Outstanding warrants to purchase common stock Total -8- Table of Contents Recent Accounting Pronouncements In April 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-17 (“ASU 2010-17”), Revenue Recognition – Milestone Method, which provides new guidance on the use of the milestone method of recognizing revenue for research and development arrangements under which consideration to be received by the vendor is contingent upon the achievement of certain milestones. ASU 2010-17 provides guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate. A vendor can recognize consideration in its entirety as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive. Additional disclosures describing the consideration arrangement and the entity’s accounting policy for recognition of such milestone payments are also required. The new guidance is effective for fiscal years, and interim periods within such fiscal years, beginning on or after June15, 2010, with early adoption permitted. The guidance may be applied prospectively to milestones achieved during the period of adoption or retrospectively for all prior periods.The adoption of this guidance did not have, and is not expected to have, a material impact on the Company’s consolidated financial position, results of operations, and cash flows. 4.Fair Value Measurements The Company follows the principles of fair value accounting as they relate to its financial assets and financial liabilities. Fair value is defined as the estimated exit price received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, rather than an entry price which represents the purchase price of an asset or liability. Where available, fair value is based on observable market prices or parameters or derived from such prices or parameters. Where observable prices or inputs are not available, valuation models are applied. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on several factors, including the instrument’s complexity. The required fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three broad levels is described as follows: • Level1— Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. The fair value hierarchy gives the highest priority to Level1 inputs. • Level2— Inputs other than Level1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. • Level3— Unobservable inputs (i.e., inputs that reflect the reporting entity’s own assumptions about the assumptions that market participants would use in estimating the fair value of an asset or liability) are used when little or no market data is available. The fair value hierarchy gives the lowest priority to Level3 inputs. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Where quoted prices are available in an active market, securities are classified as Level1 of the valuation hierarchy. If quoted market prices are not available for the specific financial instrument, then the Company estimates fair value by using pricing models, quoted prices of financial instruments with similar characteristics or discounted cash flows. In certain cases where there is limited activity or less transparency around inputs to valuation, financial assets or liabilities are classified as Level3 within the valuation hierarchy. The Company does not use derivative instruments for hedging of market risks or for trading or speculative purposes. In conjunction with the issuance of the Platinum Notes (see Note5, Convertible Promissory Notes and Other Notes Payable), the Company determined that i)the cash payment option or put option, which provided the lender with the right to require the Company to repay part of the debt at a 25% premium, and ii)the note term extension option, which provided the lender with the right to extend the maturity date one year, were embedded derivatives that should be bifurcated and accounted for separately as liabilities.Also, in conjunction with the Platinum Notes, the Company issued warrants to purchase 560,000shares of its common stock. These warrants included certain exercise price adjustment features and, as a result, the Company determined that the warrants were liabilities, which were recorded at their estimated fair value. The Company determined the fair value of the i)put option and note term extension option using an internal valuation model with Level3 inputs and ii)the warrant liability using a lattice model with Level3 inputs. Inputs used to determine fair value include estimated value of the underlying common stock at the valuation measurement date, the remaining contractual term of the notes, risk-free interest rates, expected volatility of the price of the underlying common stock, and the probability of a qualified financing. Changes in the fair value of these liabilities have been recognized as a non-cash charge or income in other income (expense) in the consolidated statements of operations. The fair value hierarchy for liabilities measured at fair value on a recurring basis is as follows: Fair Value Measurements at Reporting Date Using Quoted Prices in Active Significant Markets for Other Significant Total Identical Observable Unobservable Carrying Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3) September 30, 2011: Put option and note term extension option liabilities $
